PER CURIAM.
The orders revoking appellant’s probation and sentencing him to two consecutive ten year terms are affirmed, but these cases are remanded for resentencing of appellant. The present sentences do not specifically set forth the period of credit time to be allowed as required by Section 921.161(1), Florida Statutes (1975); Brooks v. State, 349 So.2d 794 (Fla. 2d DCA 1977). Moreover, the phrase “at hard labor” in the sentences is improper. Brooks v. State, supra. The appellant does not have to be present at re-sentencing.
GRIMES, Acting C. J., and SCHEB and DANAHY, JJ., concur.